— Appeal from a judgment of the County Court of Greene County, rendered March 20, 1975, convicting defendant, upon a plea of guilty, of the crime of riot in the first degree in violation of section 240.06 of the Penal Law. The defendant contends that his plea was induced because of inadequate representation by counsel and specifies that this occurred because counsel was assigned soon after arraignment on March 12, 1974 and he did not confer with counsel until December 6, 1974. In his brief the defendant states that counsel did not become familiar with the facts of his case and possible defense and he pled guilty out of despair. The record contains no facts which would support the allegations of the defendant. When his plea of guilty was entered, the court asked him if he had time to consult with counsel and was satisfied with counsel and he replied "yes”. Furthermore, the plea to one count of riot disposed of a five-count indictment. The appeal has no apparent merit. Judgment affirmed. Herlihy, P. J., Greenblott, Sweeney, Kane and Reynolds, JJ., concur.